Opinion
issued February 23, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-10-00105-CV
 

 
JEAN CLAIRE ADAMS,
Appellant
 
V.
 
LEWIS FOOD TOWN, INC.
D/B/A FOOD TOWN #3, Appellee
 

 
On Appeal from the 215th
District Court
Harris County, Texas
Trial Court Cause No. 2009-06942
 

 
MEMORANDUM
OPINION




Appellant, Jean Claire Adams, has failed to
timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.